Name: Council Regulation (EC) No 1101/98 of 25 May 1998 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|31998R1101Council Regulation (EC) No 1101/98 of 25 May 1998 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat Official Journal L 157 , 30/05/1998 P. 0012 - 0012COUNCIL REGULATION (EC) No 1101/98 of 25 May 1998 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeatTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 2(2) thereof,Having regard to the proposal from the Commission,Whereas Regulation (EEC) No 1906/90 (2) lays down certain marketing standards for poultrymeat;Whereas poultrymeat is being increasingly marketed in the form of cuts; whereas the checking of the water content should therefore be extended to certain pieces of poultrymeat,HAS ADOPTED THIS REGULATION:Article 1 Article 7(1) of Regulation (EEC) No 1906/90 is hereby replaced by the following:'1. The percentages of water absorption which are technically unavoidable and which shall not be exceeded during the preparation of fresh, frozen and quick-frozen carcases and cuts thereof as well as the uniform methods of verifying compliance therewith shall be determined in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 May 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ L 282, 1. 11. 1975, p. 77. Regulation as last amended by Regulation (EC) No 2916/95 (OJ L 305, 19. 12. 1995, p. 49).(2) OJ L 173, 6. 7. 1990, p. 1. Regulation as last amended by Regulation (EC) No 3204/93 (OJ L 289, 24. 11. 1993, p. 3).